BISHOP, J. pro tem.
I concur in the judgment and in much of the opinion. The question before the trial court was whether or not the trust was a valid one. If it was, the property set aside in trust, and its increase, were properly distributed to the trustee. If it was not a valid trust, then the property intended for the trustee remained a part of. the residue of the estate, and the one half of it which belonged to appellant’s debtor should have been made subject to appellant’s claim.
Appellant cites no authority and makes no argument which causes me to doubt that the trust was a valid one. Its argument in part seems to be based on the proposition that for one reason and another the interest of its debtor, one of the beneficiaries, in the benefits from the trust, is not exempt from her creditors. If this be so, and it may prove to be true by virtue of section 859, Civil Code, the fact does not affect the validity of the trust but only the extent of its success in endeavoring to thwart the beneficiaries’ creditors. The question of the validity of the trust is not to be confused with that of the exemption of the proceeds of the trust. (See Canfield v. Security-First Nat. Bank (1939), 13 Cal.2d 1, 19 [87 P.2d 830].) The finding which, as appellant rightly claims, lacks evidentiary support, that the trust was “for the maintenance and support of the beneficiaries thereunder,” appears as an immaterial one, in the present proceeding.
Appellant’s petition for a hearing by the Supreme Court was denied April 6, 1944. Traynor, J., voted for a hearing.